
	

114 S1498 IS: To amend title 10, United States Code, to require that military working dogs be retired in the United States, and for other purposes.
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1498
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2015
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require that military working dogs be retired in the
			 United States, and for other purposes.
	
	
		1.Requirement for retirement of military working dogs in the United States
 (a)In generalSection 2583 of title 10, United States Code, is amended— (1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively;
 (2)by inserting after subsection (e) the following new subsection (f):  (f)Retirement of military working dogs within the United States(1)Except as provided in paragraph (2), the retirement of a military working dog under this section shall occur at a location within the United States.
 (2)Paragraph (1) shall not apply to the retirement of a military working dog abroad if a United States citizen living abroad adopts the dog at the time of retirement.
 (3)Amounts available to the military department concerned shall be available for the costs of the transport of military working dogs to the United States for retirement in accordance with the requirement in paragraph (1).; and
 (3)in subsection (g), as redesignated by paragraph (1)— (A)in the matter preceding paragraph (1), by striking the Secretary of the military department concerned and all that follows through may and inserting a military working dog is to be retired in accordance with the requirement in subsection (f)(1) and no suitable adoption is available at the military facility where the dog is located at the time of retirement, the Secretary of the military department concerned shall; and
 (B)by inserting within the United States after another location. (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to retirements of military working dogs pursuant to section 2583 of title 10, United States Code, that occur on or after that date.
			
